DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Allowable Subject Matter
Claim(s) 1, 3-9, 10-13, and 17-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art fails to teach or suggest a/an substrate processing apparatus requiring:
wherein in a case where the process distribution information is a convex process distribution, the controller is configured to set the distance between the substrate and the end portion of the coil electrode to be smaller than a predetermined distance when a slope of the convex process distribution is larger than a predetermined threshold value, and set the distance 
With regards to claim 10, the prior art fails to teach or suggest a/an substrate processing apparatus requiring:
wherein the controller is further configured to set the distance between the substrate and the end portion of the coil electrode to be a predetermined distance when the process distribution information is a convex process distribution, and set the distance between the substrate and the end portion of the coil electrode to be larger than the predetermined distance when the process distribution information is a concave process distribution, in combination with the other limitations of the claim.
With regards to claim 17, the prior art fails to teach or suggest a/an method of manufacturing a semiconductor device requiring:
wherein in a case where the process distribution information is a convex process distribution, the act of moving the substrate mounting table includes setting the distance between the substrate and the end portion of the coil electrode to be smaller than a predetermined distance when a slope of the convex process distribution is larger than a predetermined threshold value, and setting the distance between the substrate and the end portion of the coil electrode to be larger than the predetermined distance when the slope of the convex process distribution is smaller than the predetermined threshold value, in combination with the other limitations of the claim.
With regards to claim 18, the prior art fails to teach or suggest a/an non-transitory computer-readable storage medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process requiring:
wherein in a case where the process distribution information is a convex process distribution, the act of moving the substrate mounting table includes setting the distance 
With regards to claim 19, the prior art fails to teach or suggest a/an method of manufacturing a semiconductor device requiring:
wherein the act of moving the substrate mounting table includes setting the distance between the substrate and the end portion of the coil electrode to be a predetermined distance when the process distribution information is a convex process distribution, and setting the distance between the substrate and the end portion of the coil electrode to be larger than the predetermined distance when the process distribution information is a concave process distribution, in combination with the other limitations of the claim.
With regards to claim 20, the prior art fails to teach or suggest a/an method of manufacturing a semiconductor device requiring:
wherein the act of moving the substrate mounting table includes setting the distance between the substrate and the end portion of the coil electrode to be a predetermined distance when the process distribution information is a convex process distribution, and setting the distance between the substrate and the end portion of the coil electrode to be larger than the predetermined distance when the process distribution information is a concave process distribution, in combination with the other limitations of the claim.
With regards to claim(s)  3-9, 11-13, it/they are allowable in virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844